Citation Nr: 1744783	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for sterility; and if so, whether the criteria for service connection are met.  

2.  Entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ.

3.  Entitlement to service connection for left hip degenerative arthritis, to include as secondary to service-connected amputation.

4.  Entitlement to service connection for status post prostate cancer with radical prostatectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from August 1976 to February 1985 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2017, the Veteran testified at a hearing (video conference) at the RO before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts have been associated with the record.

The Veteran's claim for service connection for sterility was denied in a July 1992 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis for sterility in service or at separation and there was no evidence produced post service to support a finding of sterility related to service.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The July 1992 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran testified in May 2017 that the chemotherapy he underwent during service caused his sterility.   The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's sterility began in service.  Because new and material evidence has been submitted, the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issues of entitlement to service connection for sterility; entitlement service connection for left hip degenerative arthritis, to include as secondary to service-connect amputation; and entitlement service connection for status post prostate cancer with radical prostatectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in July 1992, the RO denied the Veteran's claim for service connection for sterility on the basis that the Veteran's available service records contained no evidence showing treatment or diagnosis for sterility in service or at separation and there was no evidence produced post service to support a finding of sterility related to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the July 1992 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sterility.

3.  During his hearing, the Veteran withdrew his appeal of the issue of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ.

CONCLUSIONS OF LAW

1.  The July 1992 rating decision denying service connection for sterility is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service sterility has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for withdrawal of the appeal for the issue entitlement service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ has been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Erectile Dysfunction

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

During his May 2017 hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ.  As the appeal concerning entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204.

ORDER

1.  As new and material evidence sufficient to reopen the previously denied service-connection claim for sterility has been received, the application to reopen is granted.

2.  The appeal on the issue of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ is dismissed.


REMAND

Upon review of the record, the Board finds that the issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

Evidence of record indicates that the Veteran failed to report for VA examinations in April and August 2013.  However, there is no indication that the Veteran was provided the requisite notice for the examinations.  The Board therefore finds that a remand is required to afford the Veteran another opportunity to appear for the appropriate examinations to assist in his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiner(s) to address the nature and etiology of his sterility, left hip degenerative arthritis, and status post prostate cancer with radical prostatectomy disabilities.  The AOJ must document in the claims file all attempts to schedule the examination, including a copy of the notice letter scheduling the examination and whether any notice was returned as undeliverable.

The claims folder must be made available to the examiner(s) for review in connection with the examinations.  The examination reports should reflect that the claims file was reviewed, including any newly associated personnel records.

(a) With regard to sterility, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his symptoms.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of undergoing chemotherapy during active service.

(b) With regard to the left hip degenerative arthritis to include as secondary to service-connected amputation, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his left hip symptoms.

For the left hip degenerative arthritis, to include as secondary to service-connected amputation, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by service-connected amputation.

If the examiner finds that the left hip degenerative arthritis was aggravated by his service-connected amputation, then he/she should specify the baseline level of disability of the cervical spine disorder prior to aggravation and the permanent, measurable level of increased impairment due to service-connected amputation.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of experiencing left hip pain due to the stress placed on the left side of his body due to his service-connected amputation.

(c) With regard to the status post prostate cancer with radical prostatectomy disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his symptoms.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of undergoing medical procedures during active service.

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

4.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


